Citation Nr: 1732171	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  04-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbosacral spine (lumbar spine disability) for the period of April 1, 1999, to November 20, 2008, to include on both a schedular and an extraschedular basis. 

2.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy for the period of April 1, 1999, to November 20, 2008.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse 


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from September 1978 to March 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1999 rating decision, which granted service connection for the Veteran's lumbar spine disability and assigned a 10 percent effective rating, and a March 2016 rating decision, which granted service connection for right lower extremity radiculopathy and assigned a 10 percent effective rating, of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran and her spouse testified at a travel board hearing in December 2009 before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

The issue of entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the lumbosacral spine for the period of April 1, 1999, to November 20, 2008, was last before the Board in March 2016.  At that time, the increased rating claim was denied on a schedular basis and the Board declined to refer to claim on an extraschedular basis to the Director of Compensation Service.  In that decision, the Board also found that for the period from April 1, 1999, to November 20, 2008, symptomatology associated with the lumbar spine disability included mild radiculopathy of the right lower extremity and accordingly, granted a separate 10 percent evaluation for sciatic radiculopathy.  The Veteran subsequently appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a February 2017 joint motion for partial remand (JMPR) to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be partially vacated.  Specifically, the parties requested that the Board's decision with respect to its denial of entitlement to a rating greater than 10 percent for the period of April 1, 1999, to November 20, 2008, for service-connected lumbar spine disability and the denial of an initial disability in excess of 10 percent for the period of April 1, 1999, to November 20, 2008, be vacated.  A subsequent February 2017 Court order granted the joint motion for partial remand.  The claims have now returned to the Board for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, in light of the Court's order, additional development is required before the claim can be adjudicated on the merits. 

In the JPMR, the parties asserted that the Board did not adequately discuss the Veteran's lay statements with respect to the severity of her disability.  Specifically, the parties noted that the Board did not provide analysis on the competency or credibility determinations of the lay evidence, and rather, relied on the absence of accompanying medical evidence.  Additionally, the parties noted that the Veteran has received medical training and was previously employed as a nurse, and accordingly, her statements should be given more weight as competent medical evidence.  

With respect to the Veteran's contention that she is entitled to an extraschedular consideration for her lumbar spine disability, the parties asserted that the Board erred in its application of the rating criteria to the impairments suffered by the Veteran, which therefore resulted in an inadequate discussion of the criteria as outlined under Thun v. Peake, 22 Vet. App. 111 (2008).  In light of the JMPR, the Board is to once again consider whether a referral for extraschedular consideration is warranted.

The RO must refer a claim to the Chief Benefits Director or the Director of the  Compensation and Pension Service for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (b) (1) (2012).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321 (b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Veteran's lumbar spine symptoms were evaluated under Diagnostic Code 5292 (1999) or Diagnostic Code 5235-43 (2016) to determine if the established schedular criteria were adequate to describe the severity and symptoms of her disability.  However, the parties to the JMPR determined that the Veteran's lay evidence regarding her inability to sit, stand, walk, or drive, and her episodes of weakness and falling, are not contemplated by the above stated Diagnostic Codes.  Additionally, at her December 2009 travel board hearing before the Board, the Veteran testified that while she retired in early 2008, the symptoms that caused her to retire did not develop overnight, and that she took unpaid leave prior to retirement in order to maintain her employment.  See, December 2009 hearing transcript. 

While the Board is precluded from granting an increased rating on an extraschedular basis in the first instance, the Board may determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32 (1998).  As a result of the above noted determination and evidence, the Board finds that remand is required in order to further develop the case and thereafter to refer the case for extraschedular consideration by the Director of Compensation Service. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a medical opinion from an appropriate medical personnel who has not yet examined the Veteran or reviewed her claims file in order to determine the severity of the Veteran's lumbar spine and right lower extremity radiculopathy disabilities for the period of April 1, 1999, to November 20, 2008.  The examiner must be provided with the Veteran's claims file, to include a copy of this remand.  Specifically, the medical examiner is asked to address the Veteran's lay statements regarding the severity of her symptomatology, and the pertinent medical findings listed below: 

a.  February 2002 private treatment records that stated that the Veteran's lumbar spine disability was "moderate to severe." 

b.  October 2000 private treatment records that note limited range of motion, lumbar and thoracic spondylosis throughout, and right sacroiliac is partially ankylosed. 

c.  The medical examiner is also asked to address the Veteran's lay statements regarding the severity of her right lower extremity radiculopathy symptoms, and specifically her severe pain, stumbling, and episodic limitation in her ability to lift her leg. 

All opinions provided must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required. 


2.  Then, refer the claim of entitlement to an extraschedular rating for the Veteran's lumbar spine and right lower extremity radiculopathy disabilities to the Director of Compensation Service for a determination as to whether the Veteran is entitled to such a rating under 38 C.F.R. § 3.321.  The Director must specifically determine based on the evidence cited above whether, to accord justice, the Veteran's disability picture requires assigning an extraschedular rating commensurate with the average earning impairment that is due exclusively to her service-connected lumbar spine and lower right extremity radiculopathy disabilities for the period of April 1, 199, to November 20, 2008.  In so doing the Director must provide an adequate statement of the reasons or bases for its determination.  Such a statement must provide adequate reasons and basis for its decision so as to permit appellate review by the Board.  The Director must analyze the probative value of the evidence, and account for evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant which would favor the assignment of an extraschedular rating.

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


